Citation Nr: 1438901	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-28 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.  

2.  Entitlement to service connection for coronary artery disease.  

3.  Entitlement to service connection for fatty liver disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel



INTRODUCTION

The Veteran had active service from November 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, denying the Veteran's claims of entitlement to service connection.  


FINDING OF FACT

VA received written notification from the Veteran in August 2014 expressing his intent to withdraw his claims of entitlement to service connection for diabetes mellitus type II, coronary artery disease and fatty liver disease.  The Board received this request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issues of entitlement to service connection for diabetes mellitus type II, coronary artery disease and fatty liver disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision dated March 2011, the RO, in relevant part, denied the Veteran's claims of entitlement to service connection for diabetes mellitus, type II, coronary artery disease and fatty liver disease.  The Veteran filed a Notice of Disagreement (NOD) in February 2012, which contested these findings.  In September 2012, the RO promulgated a Statement of Case (SOC) that continued to deny the Veteran's claims of entitlement to service connection.  The Veteran appealed these denials to the Board in October 2012.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2013).  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2013).

In a written statement received in August 2014, the Veteran stated that he wanted to withdraw his claims of entitlement to service connection for diabetes mellitus, type II, coronary artery disease and fatty liver disease.  Hence, there remain no allegations of error of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and the appeal of these issues is dismissed.


ORDER

The claim of entitlement to service connection for diabetes mellitus, type II, is dismissed.  

The claim of entitlement to service connection for coronary artery disease is dismissed.  

The claim of entitlement to service connection for fatty liver disease is dismissed.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


